DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The claim set filed on 6 March 2020 which includes pending claims 1-20 has been considered on the merits below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, character 202; Figure 8, character 221.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claim 1 of this application is patentably indistinct from claims 1,5 and 13 of Application No. 16/812,019. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,5 and 13 of copending Application No. 16/812,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 recites the limitations recited in co-pending claims 1, 5 and 13 wherein the apparatus corresponds to the analytical toilet of copending claim 1, the fluid inlet and outlet corresponds conduits of copending claim 1, the  connection corresponds to the data connection of co-pending claim 13 and the sensor corresponds to the sensor of co-pending claim 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 recites “one or more fluid inlets configured to receive fluids from a toilet”, claim 7 recites the apparatus is configured to receive electrical power from a toilet” and claim 8 recites “the apparatus is configured to have a data connection with a toilet”. However, claim 1 already recites “a toilet” in the preamble thereby providing antecedent basis for the limitation in the claim. Because the preamble is limiting, consider rephrasing claim 1 to recite “one or more fluid inlets configured to receive fluids from the toilet” as one way to improve clarity, claim 7 to recite “the apparatus is configured to receive electrical power from the toilet” and claim 8 to recite “the apparatus is configured to have a data connection with the toilet” as one way to improve clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Claim 1 recites a “a connection for receiving at least one of data and electrical power”. It is unclear what the structural limitation “a connection” is limited to. For purposes of compact prosecution, the claim requires “a connection” interpreted as an electrical wire connector connecting at least two structural members, one configured to send, the other configured to receive data or electrical power, wherein data or electrical power is received from any structure to another within the apparatus via a wire connector which is the connection. 
Claims 3, 4 and 5 recites the limitation "the manifold system". There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “at least one standardized interface the one or more receptacles and analytical test devices”.  There is insufficient antecedent basis for the limitation “receptacles and analytical test devices” in the claim. In addition, it is unclear what a standardized interface is limited to because the standard whereby the interface is standardized is not provided in the specification and the claims. This renders the claim indefinite. The term  standardized interface is not defined by the claim, the specification does not provide a standard for ascertaining the requisite standard, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “the manifold”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the analytical test device” and “the liquid biological sample”. There is insufficient antecedent basis for these limitations in the claim.
Claim 20 are rejected under 35 U.S.C. 112 (b) because it is unclear what claim 20 depends on. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth. Claim 18 depends upon itself and claim 19 depends upon itself. 
Claim 19 recites “the apparatus of claim 19” and claim 18 recites “the apparatus of claim 18”. A claim that depends on itself is indefinite because it is unclear what subject matter is being further limited. The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
For purposes of compact prosecution, claim 19 is considered to depend on claim 1, claim 20 is considered to depend on claim 19 and claim 1 and these claims are examined on the merits as such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCord (US Patent No. 10,383,606).
Regarding claim 1, McCord teaches an apparatus (referred to as a toilet based urine analysis system in column 5 lines 62-64) for analyzing excreta samples (such as samples including urine) in a toilet (110)(see Figure 1) comprising: 
one or more fluid inlets (illustrated as a collector 101 in Figure 5B) configured to receive fluids (such as urine) from a toilet (110); at least one outlet (illustrated as an exit hole 502 in Figure 5B) configured to discharge the fluids (such as urine) to the toilet (110); 
a connection (illustrated as an electrical connection in Figure 3) for receiving at least one of data and electrical power (see Figure 3 which  illustrates an electrical connection between a battery 240 configured to provide electrical power to a control board 230, the control board configured to receive electrical power); and 
at least one sensor (illustrated as an optical sensor (312b) in Figure 3) configured to measure at least one property (i.e. flow) of the fluids (such as urine) in the apparatus (i.e. toilet based urine analysis system)  (see column 10 lines 5-10, which recites “optical sensor 312b may be used to measure flow of urine out of the system after testing”). 
Regarding claim 2, McCord teaches the apparatus of Claim 1 wherein the apparatus (i.e. toilet based urine analysis system) is configured to be in fluid communication with a toilet manifold (illustrated as a  fluid transport 204 in Figure 2) supplying fluids (such as cleaning solution 251, see Figure 2) to the apparatus (i.e. toilet based urine analysis system) and receiving waste fluids (such as urine sample 203, see Figure 2) from the apparatus (i.e. toilet based urine analysis system).
Regarding claim 3, McCord teaches the apparatus of Claim 2 wherein the manifold system (which corresponds to multiple pumps, valves, tubes) comprises multiple  flow paths (i.e. tubes) for providing fluids (such as urine, cleaning solutions, reagents) to and from the apparatus (i.e. toilet based urine analysis system) (see column 7 lines 60-65, which recites “fluid transport system 204, which may for example comprise pumps, valves, tubes, capillaries, microfluidics systems, or other elements, transports all or a portion of urine sample 203”).
Regarding claim 4, McCord teaches the apparatus of Claim 3 wherein the manifold system (which corresponds to multiple pumps, valves, tubes)  supplies fluids in segmented (i.e. controlled) flow (i.e. volume) (note the fluid transport system 204 transports  fluid in segmented flow because controlled volume means segmented means consisting of segments of flow, see column 8 lines 10-15, which recites “[t]he fluid transport system 204 dispenses a controlled volume 205 of urine onto the test regions of the test matrix in the test chamber 210”).
Regarding claim 5, McCord teaches the apparatus of Claim 2 wherein the manifold system (which corresponds to multiple pumps, valves, tubes) comprises at least one standardized interface (wherein because in telecommunications, an interface standard is a standard that describes one or more functional characteristics (such as code conversion, line assignments, or protocol compliance) or physical characteristics (such as electrical, mechanical, or optical characteristics) necessary to allow the exchange of information between two or more (usually different) systems or pieces of equipment, the wireless communication interface 231 of McCord is standardized by a standard to perform the function of exchanging data albeit an undisclosed standard and the instant specification also does not explicitly disclose the standard by which the interface is standardized) between the one or more receptacles and analytical test devices (see 112(b) rejection above) (see column 10 lines 50-55, which recites “a wireless communications interface that transmits a signal to the wireless interface 231 of the urine analysis system mounted to toilet 110”). 
Regarding claim 6, McCord teaches the apparatus of Claim 2 wherein the at least one sensor (which corresponds to at least one or more of pressure sensors, force sensors, liquid sensors) comprises an active component (referred to as an analytic component) located on the sensor (i.e. at least one of pressure sensors, force sensors, liquid sensors) such that it will contact the fluids supplied by the manifold (which corresponds to multiple pumps, valves, tubes)  (see column 7 lines 30-50, which recites “[d]etection of urine flowing into the collector may for example use one or more pressure sensors, force sensors, liquid sensors, flow sensors, capacitors, or any other mechanism to detect the urine flow”, see also column 7 lines 8-24, which recites “[u]rine is collected in collector 101 and is transported into the analytic components of system 100. These analytic components may perform any desired urine analysis test or tests. In one or more embodiments the system 100 may perform multiple tests, potentially tens or hundreds of tests for example, on a single urine sample collected by collector 101. Tests may involve […] optical sensors, electrical sensors, chemical sensors, label and label free detection technologies, chromogenic assays, fluorophore-based assays, binding events assays, and electrochemical assays”).
Regarding claim 7, McCord teaches the apparatus of Claim 1 apparatus is configured to receive electrical power (illustrated as battery 240) from a toilet (110) (see Figure 8A).
Regarding claim 8, McCord teaches the apparatus of Claim 1 wherein the apparatus (i.e. toilet based urine analysis system)  is configured to have a data connection with a toilet (see  Figure 6A).
Regarding claim 9, McCord teaches the apparatus of Claim 7 wherein the data connection (which corresponds to a wireless signal command sent over wireless communication interface) is a wireless connection (see column 4, lines 10-15, which recites “[w]hen the physical 10 button or button on an app is activated, a command may be sent over the wireless communications interface to the controller of the urine analysis system, indicating that the urine collector should be deployed”).
Regarding claim 10, McCord teaches the apparatus of Claim 7 further comprising a processor (233b) adapted to receive signals (which corresponds to transmission of data via signals) from the at least one sensor (see column 16 lines 40-50, which recites  “[o]ne or more images 1001a or other signal data are obtained by sensors 224. In one or more embodiments this data may be transmitted to a local data analysis processor or processors 233b integrated into the urine analysis system mounted to the toilet”).
Regarding claim 11, McCord teaches the apparatus of Claim 9 wherein the processor (referred to as a local data analysis processor or processors 233b)  is part of the toilet (see column 16 lines 40-50, which recites  “[o]ne or more images 1001a or other signal data are obtained by sensors 224. In one or more embodiments this data may be transmitted to a local data analysis processor or processors 233b integrated into the urine analysis system mounted to the toilet”).
Regarding claim 12, McCord teaches the apparatus of Claim 1 wherein at least one analytical test device (which corresponds a test line) measures at least one of excreta content (which corresponds to indicating whether the analyte is present and in what quantities), excreta temperature, and excreta color (see column 13 lines 20-25, which recites “the test line may for example change color and the color change or intensity of the color may indicate whether the analyte is present and in what quantities”).
Regarding claim 13, McCord teaches the apparatus of Claim 1 wherein the at least one sensor further comprises one or more of an MOSFET, CCD (which corresponds to a CMOS/CCD camera), bioFET, an electrochemical cell, spectrometry, laser excitation, ultraviolet excitation, electrophoresis, amperometry, colorimetric analysis, and chromatography (see column 8 lines 25-35, which recites “sensor or sensors 224 may be a photosensor capable of detecting any combination of light reflectance, absorption, or fluorescence, such as for example a CMOS/CCD camera, a photodiode array, or a spectrophotometer”).
Regarding claim 14, McCord teaches the apparatus of Claim 1 wherein at least one sensor (which corresponds to a sensor 224) comprises a device (which corresponds to a spectrophotometer)  for spectroscopic analysis of the liquid biological sample through a transparent wall of the analytical test device (see column 8 lines 25-35, which recites “sensor or sensors 224 may be a photosensor capable of detecting any combination of light reflectance, absorption, or fluorescence, such as for example a CMOS/CCD camera, a photodiode array, or a spectrophotometer”).
Regarding claim 15, McCord teaches the apparatus of Claim 1 wherein the fluids (such as urine) received by the one or more fluid inlets (collector 101 in Figure 5B) include at least one of excreta (such as urine), buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids (such a cleaning solution), electrolyzed water, air, and water.  McCord teaches urine being received by a fluid inlet (i.e. collector 101) for analysis. In addition, because a claim is only limited by positively recited elements, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this case, apparatus claim 15 recites only materials worked upon. 
Regarding claim 16, McCord  teaches the apparatus of Claim 1 wherein the apparatus (i.e. toilet based urine analysis system) comprises a microfluidic chip (referred to as a test matrix) or a lab- on-chip (see column 12 lines 43-50, which recites “urine required for tests in one or more embodiments of the test matrix may be for example approximately 50 microliters for each colorimetric test and approximately 150 microliters for each lateral flow test”, see also column 10 lines 20-22, which recites “[i]n step 404 a fluid transport system such as for example a microfluidics system, transports urine”) (wherein because the systems includes a microfluidic system and tests amounts of  approximately 150 microliters of sample, McCord term lateral flow test reads on the claimed microfluidic test). 
Regarding claim 17, McCord teaches the apparatus of Claim 1 further comprising at least one fluid reservoir (illustrated as a cleaning solution container in Figure 2).
Regarding claim 18, McCord teaches the apparatus of Claim 18 wherein at least one fluid reservoir (referred to as a microreactor) contains a reagent (referred to as immobilized active reagents) (see column 3 lines 19-24, which recites “an array of microreactors containing immobilized active reagents that interact with the analytes of interest”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Hayes et al (US Patent No. 4,877,745).
Regarding claim 19, McCord teaches the apparatus of Claim 1 (see 112(b) rejection above). 
McCord does not teach an apparatus wherein a fluid is ejected from an internal reservoir by applying electrical current to a piezoelectric crystal.
In the analogous art of providing apparatus and process for reagent fluid dispensing and printing for the manufacture of chemical assay test strips wherein the strip is exposed to a fluid or a series of fluids to be tested, such as blood, serum or urine, Hayes teaches an internal reservoirs (referred to as a jetting tube) configured to eject a fluid the internal reservoir (i.e. jetting tube) by applying electrical current (which corresponds to an electrical pulse) to a piezoelectric crystal (referred to as a piezoelectric transducer). Hayes recites “invention used in dispensing reagent fluids, a jetting tube is concentrically located within a piezoelectric transducer. The jetting tube comprises an orifice at one end and a reagent receiving aperture at the other end. The receiving end of the jetting tube is connected to a filter which is in turn connected to a reservoir containing a selected reagent. A jetting control unit supplies an electrical pulse of short duration to the transducer in response to a command issued by a computer. The electrical pulse causes the volume defined by the jetting tube to expand by an amount sufficient to intake a small quantity of reagent fluid from the reservoir. At the end of the pulse duration, the transducer de-expands propelling a small quantity of the reagent fluid through the orifice and into a fluid receptacle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrotransducer of Hayes into the apparatus of McCord for the benefit of rapidly and reproducibly dispensing “precise minute quantities of reagent fluid […] in a reproducible manner (see column 3 lines 40-50). Hayes teaches “[t]he dispensing system 30 provides numerous advantages based upon the ability of the reagent jetting head 400 to rapidly and reproducibly eject uniform quantities of a wide range of reagents. The ability of the dispensing system 30 to dispense minute amounts of reagents reduces the processing time of certain chemical assays. Furthermore, some chemical assays require a wide range of dilution ratios. Many conventional dispensing systems are unable to dispense the reagents in volumes small enough to make the desired assay practical. The dispensing system of the present invention overcomes this disadvantage” (see column 8 lines 10-23). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCord and Hayes combination further in view of Hirotoshi et al (JP 2003-62997).
Regarding claim 20, the combination of McCord and Hayes teaches the apparatus of Claim 19 (see 112(b) rejection above).
Even though, the combination McCord and Hayes teaches an apparatus wherein a fluid is ejected from the internal reservoir by applying electrical current to a piezoelectric element, the combination does not explicitly teach an apparatus including a heating element to which electrical current is supplied so as to eject fluid from an internal reservoir within the apparatus. 
In the analogous art of providing ejection of liquid droplet from a reservoir using electrical elements, Hirotoshi teaches an  internal reservoir (referred to as a pressurized liquid chamber 6) configured to eject liquid therefrom by applying electrical current to a heating element (referred to as a an electrothermal converter 9) (see description of related art section, which recites “a droplet discharge head that discharges a DNA sample as droplets”) (see abstract, which recites “Problem: to prevent backflow of liquid to the common liquid chamber side with a simple configuration. Solution: An electrothermal converter 9 for causing a state change of a liquid by heat is provided in a supply path 7 between a pressurized liquid chamber 6 and a common liquid chamber 8”, see also [0012] of Hirotoshi , which recites “invention changes the state of the liquid in the liquid supply path between the pressurized liquid chamber and the common liquid chamber due to heat. It is provided with an electrothermal converting means for causing it. Here, it is preferable to form a bottleneck in at least a part of the liquid supply channel and to provide an electrothermal converting means in this bottleneck. In the droplet discharge head according to the present invention, a bottleneck is formed in the liquid supply path between the pressurized liquid chamber and the common liquid chamber, and a liquid is formed by heat in the vicinity of the boundary between the bottleneck). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating element of Hirotoshi into the combination disclosed by McCord and Hayes for the benefit of preventing backflow of liquid to a common liquid chamber). 
In addition, the simple substitution of one known element (a heating element to which  electrical current is supplied to eject fluid from an internal reservoir for another (a piezoelectrical element whereto electrical current is supplied to eject fluid from an internal reservoir)  is likely to be obvious when predictable results are achieved.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797